 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     JAMAR HEARNS,                                  1:17-cv-00038-AWI-GSA (PC)
11
                     Plaintiff,                     ORDER STRIKING SURREPLY
12                                                  (ECF No. 48.)
13            v.

14   ROSA GONZALES, et al.,

15                   Defendants.

16            Jamar Hearns (“Plaintiff”) is a former prisoner proceeding pro se and in forma pauperis

17   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds against

18   defendant Rosa Gonzales on Plaintiff’s claims for retaliation, violation of the Free Exercise

19   Clause, and violation of the Bane Act. (ECF No. 21.)

20            On July 3, 2019, Plaintiff filed a surreply. (ECF No. 48.) The court denied Plaintiff leave

21   to file a surreply on June 15, 2019. (ECF No. 47.) Therefore, Plaintiff’s surreply shall be

22   stricken from the record.

23            A surreply is not allowed by the Federal Rules of Civil Procedure except by leave of

24   court. Fed. R. Civ. P. 12(a)(1)(C). If Plaintiff believes he has a valid reason to file a surreply, he

25   must submit a motion for leave to file a surreply explaining why the court should grant leave for

26   him to file it. Also, the proposed surreply should be lodged with the court at the time the motion

27   is filed.

28
                                                       1
 1         Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s surreply, filed on July

 2   3, 2019, is STRICKEN from the record.

 3
     IT IS SO ORDERED.
 4
        Dated:   July 9, 2019                        /s/ Gary S. Austin
 5
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                               2
